On Rehearing.
Mr. JUSTICE MILBURN
delivered the opinion of the court.
This case is before the court on rehearing, having been heretofore decided. For statement of facts and opinion see ante, p. 216, 82 Pac. 27. Our decision before was that the decree below should be modified by striking from it all refer*228ence to the Lakey eighty acres, which will be hereinafter called the Lakey land. After consideration of argument of counsel on rehearing, we now say that we erred in ordering the particular modification of the decree which we in the former opinion directed to be made.
The contemporaneous instrument of December 18, 1893, shows that the mortgage for $20,000 was given to secure certain. indebtedness, evidenced by four promissory notes of $5,-000 each, after an accounting as to all dealings between Kendall and Gregg. There is not any statement therein that there was made, or intended to be made, any release of the Lakey land held by Kendall as security for a certain sum of $3,000, being on such accounting considered as part of the $20,000, theretofore advanced by him to Gregg, or that the debt of $3,000, or any part thereof, had been discharged in any way. The fact*of this land being held as such security being set up by defendant Gregg in the equity suit to foreclose the $20,-' 000 lien on other property, we are now of the opinion that the court below was correct in attempting to adjust aE the equities growing out of the whole transaction and in requiring Keely, the successor of Kendall, to convey the Lakey land to Gregg, but was not correct in directing Gregg to pay only the taxes and assessments on said land accrued, with interest, but should have added a further condition to be performed by Gregg, to-wit, to pay the $3,000 and interest, or so much thereof as might remain unpaid after foreclosure and settlement of the $20,000 mortgage.
Counsel for plaintiff and appellant admitted in open court on rehearing that he would not complain of such amendment of the decree.
It appears that the Lakey land was taken as security for the $3,000. As the $3,000 and interest item was included in the settlement of December 18, 1893, interest should be computed on $3,000 from the date that the debt was incurred, to-wit, April 22, 1889, until December 18, 1893, at the then statutory rate, and at eight per cent upon the total of such $3,000 and *229interest from December 18, 1893, until tbe time of settlement or foreclosure of the $20,000 mortgage. If upon sucb settlement of tbe foreclosure suit under tbe decree there be a deficiency or a balance still unpaid, thus leaving tbe $3,000 and interest computed as aforesaid, or any part thereof, unpaid, then sucb sum of $3,000 and sucb interest, or so much thereof as is unpaid by sucb foreclosure, shall, with tbe amount now reported by counsel to be deposited with tbe clerk for taxes and assessments on the Lakey land, be paid to Keely, and then tbe said Lakey land shall be by Keely, or the clerk of tbe court as commissioner, conveyed to Gregg.
Upon further reflection and after further' examination we find that we were in error in this case, in our conclusion that because Kendall and Gregg apparently bad intended to conceal from tbe federal land office tbe fact that Gregg, and not Kendall, was tbe purchaser under the soup, any promise of Kendall to convey tbe land patented to him in pursuance of such secret plan, could not be enforced. It seems that tbe facts upon which we based bur conclusion that tbe arrangement to procure title in Kendall, and not in Gregg, were all known and considered by tbe interior department before issuance of patent, and that the government knowingly and willingly conveyed tbe land to Kendall intentionally, leaving him and Gregg to settle tbe equities between themselves, if any there were, in tbe courts after patent issued. For this reason w§ revoke what was said in the ^rmer opinion as to tbe arrangement between tbe parties being void, and that tbe courts would not enforce tbe intended trust. It now appears that Kendall took tbe patent in bis bwn name to secure tbe sum of $3,000 and interest, and bis successor should convey tbe same to Gregg whenever tbe amount for which it was held as security, sucb amount to be ascertained as hereinbefore said together with said taxes and assessments, is fully paid by or on behalf of Gregg.
Let tile decree below appealed from be modified accordingly, and let; tbe foreclosure of tbe $20,000 mortgage proceed as decreed*. Ererything in tbe former opinion not in conformity *230herewith is revoked. The decree, when amended as above decided, shall stand affirmed. Remittitur forthwith.

Modified and affirmed.

Mr. Chief Justice Brantly and Mr. Justice Holloway concur.